UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7209



MICHAEL A. MAJETTE,

                                             Plaintiff - Appellant,

          versus

RONALD J. ANGELONE, Director; DOCTOR IBARRA;
K. V. MCWATERS, Head Nurse; W. E. MARTIN,
Chief, Internal Affairs Unit; FRED SCHILLING,
Doctor, Health Services; RUFUS FLEMING,
Regional Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-994-AM)


Submitted:   March 13, 1997                   Decided:   May 2, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. Majette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Majette, a Virginia inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915A(b)(1) (West Supp. Sept. 1996,

Pamphlet 3). We have reviewed the record and the district court's

opinion and find that this appeal is frivolous. Accordingly, we
dismiss the appeal on the reasoning of the district court. Majette
v. Angelone, No. CA-96-994-AM (E.D. Va. July 25, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2